Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s “Response to Amendment and Reconsideration” filed on 11/06/2020 has been considered.
Applicant’s response by virtue of amendment to claims 1, 5-8, 12-15, 19-26 has overcome the Examiner’s rejection under 35 USC § 101 paragraph.
Claims 1, 5-8, 12-15, 19-29 are pending in this application and an action on the merits follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 15, 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent No. 10,452,992), in view of Ahles (U.S. Patent No. 7,668,776).

egarding claims 1, 8 and 15, Lee teaches 
A computing system, comprising: at least one processor; and a computer readable hardware storage device having stored thereon computer-executable instructions which, when executed by the at least one processor, cause the computing system to perform the following: update a machine learning classifier for classifying incoming data transactions, updating the machine learning classifier comprising: for each of a plurality of cutoff values: determining an efficiency value for each of a plurality of data sets at the cutoff value based on a plurality of variables associated with benefit and cost of false positive(s), false negative(s), true positive(s), or true negative(s); (See Fig. 63-65, the client-selected PIT value 6242 may be stored in a repository of the MLS, e.g., artifact repository 120 of FIG. 1. The saved PIT value 6242 may be used for generating results of one or more subsequent runs of trained model 6204, e.g., runs that may be performed using a model executor 6254A on post-evaluation or production data set 6214, Fig. 62,  The result data set 6222 may include, for example, some combination of the following: statistical distributions 6232 of one or more output variables of the evaluation run, one or more currently selected or MLS-proposed values of prediction interpretation thresholds (PITs) 6234 (e.g., cutoffs for binary classification), and/or values of one or more quality metrics 6236 (e.g., accuracy, false positive rate, etc, Col.96-106.)
and based on the determined efficiency values for each of the plurality of data sets at the cutoff value, determining an average efficiency value or an efficiency standard deviation value for each of the plurality of data sets; and selecting a cutoff value, amongst the plurality of cutoff values that corresponds to a highest average 
use the machine learning classifier to classify a plurality of data transactions, the use of the machine learning classifier comprising: receiving, via a computer network, the plurality of data transactions from one or more remote computing systems; (Message area 6302 of web page 6300 indicates that the data being displayed corresponds to a particular evaluation run of a model (“M-1231”) in which a particular data set “EDS1” was used as input to the model. M-1231 is a binary classification model in the depicted example—i.e., a model whose goal is to classify observation records of the evaluation data set EDS1 into one of two classes, such as classes simply labeled “0” and “1”, Fig. 63, Col.96-106) and 
if the Score values are real numbers within the range 0 and 1, and the cutoff value is set to 0.5, an observation record of EDS with a Score of 0.49 would 
and Page 2 of 21Application No. 15/655,452 Amendment "C" Reply to Non-Final Office Action, mailed August 21, 2020update the machine learning classifier based on the processed plurality of data transactions, updating the machine learning classifier comprising: sampling the processed plurality of data transactions to generate a new data set; updating the plurality of data sets to include the new data set; and updating the selected cutoff value based on the updated plurality of data sets, such that the computing system updates the selected cutoff value automatically when additional data transactions are received overtime, (in financial fraud detection applications, where the number of fraudulent transactions is typically a very small fraction of the total number of transactions, identifying factors that can be used to label a transaction as fraudulent may potentially require analysis of millions of transaction records, each representing dozens or even hundreds of variables…The saved PIT value 6242 may be used for generating results of one or more subsequent runs of trained model 6204, e.g., runs that may be performed using a model executor 6254A on post-evaluation or production data set 6214, Col.1 ln 50-65, Col.34, ln 49-67, Col. 35 ln 1-17)
Lee does not explicitly disclose Amendment "A" processing the plurality of data transactions based on the selected cutoff value, including approving each of the plurality of data transactions that has a corresponding probability that is lower than the selected cutoff value, and rejecting each of the plurality of data transactions that has a corresponding 
However, Ahles teaches approving process typically comprises a cutoff risk score such that a transaction whose risk score is higher than the cutoff risk score is authorize, a transaction whose risk score is lower than the cutoff risk score is declined. Col.1 ln 45-57.
It would have been obvious to one with ordinary skilled in the art, at the time of the invention, to modify the method of Lee to include approving and rejecting transaction at the cutoff value, as taught by Ahles in order to provide a reliable way of identifying and aggregating transactions of individuals in order to accurately access transaction risks, (Ahles, Col.1 ln 45-56).

Regarding claims 21-26,  Lee teaches the efficiency value for a particular cutoff value comprises determining a value that expresses how efficiently the computing system is processing or rejecting data transactions at the particular cutoff value; a relatively higher efficiency value for a particular cutoff value indicates that the computing system is processing a relatively higher percentage of data records that should be accepted and rejecting a relatively higher percentage of data records that should be rejected at the 

Regarding claim 27, Lee teaches the plurality of variables is associated with at least one of the following: (1) benefit of a transaction that is properly accepted, (2) benefit of a transaction that is properly rejected, (3) cost of a transaction that is falsely accepted, or (4) cost of a transaction that is falsely rejected, (See Fig. 65-68).

Regarding claims 28-29, Lee teaches benefit of a transaction that is properly accepted or the cost of a transaction that is falsely accepted is determined based on at least a purchase price of a good being purchased in the transaction and a cost of the good being sold..at least one of the plurality of variables is associated with at least one of the following: (1) a purchase price for a good or service, (2) a cost of a good, (3) a profit margin for a transaction, (4) a customer's loyalty, (5) revenue sharing, or (6) general operating cost, (he user may enter new names for the labels, such as “Won't buy” (replacing the label “0”) and “Will-buy” (replacing the label “1”) indicating that the model is classifying shoppers based on predictions about the likelihood that the shoppers will make a purchase (the “1” class) or will not make a purchase (the “0” class), Fig. 66).


Claims 5-7, 12-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Ahles and Baker combination and further in view of Lee (U.S. Patent No. 8,065,233).

Regarding claims 5-7, 12-14 and 19-20, the combination does not explicitly disclose an efficiency value for each of the plurality of data sets at each of the one or more cutoff values comprises: an act of determining a benefit result for each of the data transactions; and an act of calculating a ratio of an achieved benefit result to a maximum achievable benefit result for the benefit results of each of the data transactions, the benefit result is a profit margin for each of the data transactions, calculating a ratio of an achieved benefit result to a maximum achievable benefit result for the benefit results of each of the data transactions comprises: determining a profit margin for each properly accepted data transaction; subtracting a cost of each improperly accepted transaction from the profit margin of the properly accepted transactions; and dividing by the sum of the profit margin for each properly accepted data transaction and a profit margin for each improperly rejected data transaction. Wright teaches a risk estimate that reflects the probability of loss vs. gain, Col.15 ln 30-40. 
Lee, however, teaches in Table 9 score thresholds and calculating profit margin, Col.52, ln 19-67, Col.53-54.
.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on Lee reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933.  The examiner can normally be reached on M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MILENA RACIC/Patent Examiner, Art Unit 3627




/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627